Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 1 of 20

UNITED STATES DISTRICT & BANKRUPTCY COURT

DEMETRIA SMITH
JOHNNY T. TAYLOR
DEREK BROZE
Plaintiff

Vs

KTRK-TV ABC 13 NEWS

RAY HUNT

WENDY GRENADO

HOBBY CENTER

HOUSTON POLICE DEPARTMENT

HARRIS COUNTY SHERIFF OFFICE

Southern District of Texas

CAUSE:

\
Ht
\
M

\
i

M

M
i
i
i

X

HARRIS COUNTY CONSTABLE PRECINCT 1

ART ACEVEDO
TROY FINNER
ED GONZALEZ
ALLEN ROSEN

Defendants

It
i
d(
M
i

HARRIS COUNTY TX

Jury trial demand
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 2 of 20

ORIGINAL PETITION 47 CFR § 73.1941 - Equal Opportunities CANDIDATE
DISCRIMINATION / TEMPORARY RETRAINING ORDER AND APPLICATION FOR TEMPORARY
INJUNCTION

INTRODUCTION
TO SAID HONORABLE JUDGE: PLAINTIFFS LIKE TO BE SWORN IN AS WELL AS ALL PARTIES

SHOULD BE SWORN IN AND BE ON RECORD FURTHERMORE PLEASE READ THIS PLEADING IN
ITS

ENTIRETY PLAINTIFFS ALSO BRING BEFORE YOU STANDING OF CANDIDATES EQUAL

TIME VIOLATION UNDER THE LAW MAYORAL CANDIDATES DEMETRIA SMITH DEREK BROZE
JOHNNY TAYLOR IS REQUESTING TO HAVE EQUAL TIME ON KTRC-TV ABC 13 UPCOMING
MAYORAL DEBATE HELD AT THE HOBBY CENTER IN THE ZHILKA HALL AT 7:00PM ON 10.2.2019
PLAINTIFFS ARE CERTIFIED CANDIDATES OFFICIALLY ON THE BALLOT AND HAVE BEEN
EXCLUDED TO PARTICIPATE AS MAYORAL CANDIDATES AT THIS PUBLIC DEBATE KTRK-TV ABC 13

IS IN VIOLATION OF THE EQUAL TIME RULE FEDERAL LAW FOR DISCRIMINATING AND
DEPRIVING PLAINTIFFS EQUAL TIME UNDER THE LAW (47 CFR § 73.1941 - Equal

Opportunities. PLAINTIFF WITNESS WITH HER OWN EYES KTRK-TV ABC 13 AIRED ON THE
NEWS ON 09.26.2019 APPROX. 3:06P A TELEVISED MAYORAL DEBATE FOR THE DATE
MENTIONED IN THE DATE MENTTIONED IN THIS PETITION AND TIME ONLY SHOWING PICS OF
MAYORAL CANDIDATES BILL KING TONY BUZBEE SYLVESTER TURNER SUE LOVELL AND DWIGHT
BOYKINS AND PLAINTIFF DEMETRIA SMITH CALLED KTRK-TV ABC 13 IMMEDIATELY TO ASK WHY
HER NAME WAS NOT INCLUDED ON THE DEBATE ALONG WITH THE OTHER 6 MAYORAL
CANDIDATES WHICH INCLUDES VICTORIA ROMERO KENDALL BAKER HOUJAMIN. AND RAY V.
AND JASON STATED ON THE LINE THAT HE {S NOT SURE AND THAT MAYBE IT HAVE SOMETHING

TO DO WITH SOME CRITERIA OR REQUIREMENT I’VE ASKED TO SPEAK TO WENDY GRENADO
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 3 of 20

RAY HUNT AND CYNTHIA CISNERO AND | WAS TOLD BY THE STATION THAT THESE PEOPLE
WERE NOT AVAILABLE AFTER SEVERAL PHONE CALLS ATTEMPTS KENDAL BAKER ALSO CALLED
AND GOT THE SAME RESPONSE JOHHNY T TAYLOR CAMP CALLED AND GOT THE SAME
RESPONSE IN TERMS OF NO AVAILABILITY UNTIL THEY REACHED CYNTHIA CISNERO AND SHE
WAS SUPPOSE TO REACH BACK OUT TO HIS CAMP BUT NOTHING AS OF YET THE MEDIA HAVE
SHAPED THIS ELECTION TO ONLY 5 MAYORAL CANDIDATES DEPRIVING VOTERS A RIGHT TO
CHOOSE AND AS WELL AS PLAINTIFFS FIRST AMENDMENT RIGHT TO BE HEARD AS CANDIDATES
THERE IS NOT LAW THAT SAYS CANDIDATES MUST MEET CERTAIN REQUIREMENTS TO BE
HEARD THROUGH THE MEDIA IN FRONT OF THE PUBLIC IF PLAINTIFFS VOICE AND POLITICAL
VIEWS ARE NOT HEARD EQUALLY THROUGH THE MASSES GIVEN THE SAME EQUAL TIME
OPPORTUNITY AFFORDED BY LAW THIS WILL CAUSE IRREPABLE HARM TO PLAINTIFFS
CANDIDANCY IF PLAINTIFFS ARE NOT INCLUDED IN KTRK-TV ABC 13 TELEVISED DEBATE AND
WILL HAVE A NEGATIVE EFECT ON THE OUTCOME OF PLAINTIFFS ELECTION THE PUBLICE WILL
ONLY BE LED TO BELIEVE THAT THERE ARE ONLY 5 MAYORAL CANDIDATES IN THIS MAYORAL
RACE DURING THAT LIVE DEBATE WHEN THERE ARE 12 KTRK-TV ABC 13 IS ONLY CHOOSING
CANDIDATES WITH BIG MONEY AND LEAVING THE PLAINTIFFS IN WHICH IS MINORITY
CANDIDATES WITH THE LEAST AMOUNT OF MONEY OUT OF THE LIVE STREAM PUBLIC DEBATE
ON OR ABOUT 9.3.2019 MAYORAL CANDIDATE DEMETRIA SMITH WENT TO A MAYORAL
FORUM HOSTED BY SUPERNEIGHBORHOOD 12 PRESIDENT MARK KLEIN AND WAS TOLD THAT
CONSTABLES WILL BE AT THE GARDEN OAKS VENUE WHERE THE MAYORAL FORUM WAS HELD
WHEN PLAINTIFF SMITH CONFIRMED HER ATTENDANCE AND WAS TOLD THAT SHE COULD NOT
GET ON THE STAGE WITH THE REST OF THE MAYORAL CANDIDATES SMITH ATTEMPTED TO GET
ON THE STAGE WHEN MAYORAL CANDIDATES WERE CALLED TO THE STAGE BUT WAS MET BY

FOUR PRECINCT 1 CONSTABLES STANDING IN FRONT OF MAYORAL CANDIDATE DEMETRIA

 
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 4 of 20

SMITH TO STOP HER FROM GETTING ON THE STAGE TO PARTICIPATE MAYORAL CANDIDATE
DEMETRIA SMITH DID NOT CAUSE A DISTURBANCE BEFORE OR AFTER ATTEMPTING TO GET ON
THE STAGE HOWEVER PRECINCT ONE CONSTABLE OFFICERS SEIZED AND UNLAWFULLY
DETAINED MAYORAL CANDIDATE DEMETRIA SMITH WITHOUT A WARRANT OR A CRIME IN
PROGRESS CONSTABLES INFRINGED ON MAYORAL CANDIDATE DEMETRIA SMITH 1°
AMENDMENT RIGHT OF FREEDOM OF SPEECH AT A MAYORAL FORUM MAYOR SYLVESTER
TURNER HAD HIS SECURITY DETAILS TO GUARD THE ENTRY OF THE STAGE IN WHOM SOME
WAS HPD OFFICERS PROHIBITING MAYORAL CANDIDATE DEMETRIA SMITH FROM
PARTICIPATING IN THE MAYORAL FORUM AND WATCHED CONSTABLES UNLAWFULLY
DETAINED MAYORAL CANDIDATE DEMETRIA SMITH WITHOUT SAYING ONE WORD ALONG
WITH HIS SECURITY DETAIL/HPD OFFICER(S) THE REASON THE LAW ENFORCEMENT AGENCIES IS
BEING NAMED IN THIS PETITION IS DUE TO THE AGENCY IS BEING USED TO INTIMIDATE
MAYORAL CANDIDATE DEMETRIA SMITH FROM LAWFULLY PARTICIPATING IN THIS MAYORAL
ELECTION BY UNLAWFUL DETAINMENT WITH NO CRIME IN PROCESS LAW ENFORCEMENT
AGENCIES ARE NOT PAID TO STOP CANDIDATES FROM PARTICPATING IN DEMOCRACY THE ARE
PAID TO PREVENT OR STOP CRIME ALONG WITH PROTECTING AND SERVING TH PUBLIC SO
THEREFORE LAW ENFORCEMENT AGENCIES MAINLY NAMED IN THIS PETITION FOR THE
UPCOMING MAYORAL DEBATE NAMED IN THIS PETION WILL BE USED AT THE INSTRUCTION OF
EITHER SYLVETER TURNER HOBBY CENTER VENUE MANAGEMENT OR KTRK-TV ABC 13 MEDIA
NEWS OUTLET TO UBLAWFUL DETAIN MAYORAL CANDIDATE DEMETRIA SMITH AND/OR THE
OTHER MAYORAL CANDIDATES FROM PARTICIPATING AT THE LIVE MAYORAL DEBATE NAME IN
THIS PTITION KTRK-TV WEBSITE IS SHOWING THAT THE MAYORAL DEBATE IS INVITATION ONLY
WHEN KTRK-TV ABC 13 AIRED IT TO THE PUBLIC THIS WEBSITE INVITATION ONLY WILL ONLY

BEING GIVEN TO LAW ENFORCEMENT AGENCIES MISLEADING THEM TO A MALICIOUS
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 5 of 20

PROCESECUTION FOR CRIMINAL TRESPASSING OR TRESPASSING ON MAYORAL CANDIDATE
DEMETRIA SMITH AND/OR OTHER MAYORAL CANDIDATES NAMED IN THIS PETITION WHEN IT
IS BEING AIRED IN THE PUBLIC FOR THE PUBLIC TO ATTEND SO IT APPEARS THE KTRK-TV ABC 13
IS STAGING A MALICIOUS PROSECUTION FOR UNINVITED MAYORAL CANDIDATES WHO
ATTEMPT TO RIGHTFULLY AND LAWFULLY ATTEND THIS LIVE MAYORAL DEBATE BEING ON THE
SAME STAGE AS THE REST OF THE MAYORAL CANDIDATES KTRK-TV ABC 13 HAVE USED THIS
SAME PATTERN AND PRATICE IN 2015 MAYORAL LIVE DEBATE AT THE SAME VENUE NAMED IN
THIS PETITION AGAINST MAYORAL CANDIDATE DEMETRIA SMITH AND INVOLVED SEVERAL LAW
ENFORCEMENT AGENCIES NAMED AS DEFENDANTS TO ESCORT MAYORAL CANDIDATE
DEMETRIA SMITH OUT OF THE BUILDING ALONG WITH THE BOBBY CENTER MANAGER STATING
THAT THE EVENT WAS PRIVATE AND NOT OPEN TO THE PUBLIC WHEN ACTULLY IT WAS OR
HOW ELSE WOULD THE PUBLIC DECIDE ON THEIR CANDIDATE OF CHOICE AS SHE HERSELF WAS
A MAYORAL CANDIDATE AT THAT TIME SO TO DATE IN 2019 KTRK-TV ABC 13 IS USING THE
SAME PATTERN AND PRATICE TO DEPRIVE MAYORAL CANDIDATE DEMETRIA SMITH FROM
EQUAL TIME TO BE ON THE SAME DEBATE STAGE AS WELL AS THE OTHER MAYORAL
CANDIDATES NAMED IN THIS PETITION IF ANY LAW ENFORCEMENT AGENCIES RETALIATE
AGAINST ANY MAYORAL CANDIDATES NAMED AS PLAINTIFFS IN THIS PETITION FOR NAMING
THEM IN THIS LAWSUIT WILL ONLY TRIGGER THE RETALIATION CRIMINAL LAW AGAINST ANY
OFFICERS WITHIN THE AGENCIES NAMED IN THIS PETITION AND THE DEPARTMENTS WILL BE
CIVILY LIABLE UNDER 42 USC 1983 AND THE WAY THE IT APPEARS TO LOOK AS IF CERTAIN HIGH
PROFILE CANDIDATES KTRK-TV ABC 13 HOBBY VENUE MANAGEMENT ANY LAW ENFORCEMENT
AGENCIES ESPECIALLY NAMED IN THIS PETITION IS CONSPIRING TO VIOLATE PLAINTIFFS CIVIL
RIGHTS TO PARTICIPATE IN THE ELECTORATE ELECTIONS AS CANDIDATES UNDER 42 USC 1985

DEMETRIA SMITH FILED HER

 
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD_ Page 6 of 20

CANDIDACY TO RUN FOR MAYOR OF THE CITY OF HOUSTON BACK ON 1.3.19 AND HAVE YET TO

BE CONTACTED FOR EQUAL TIME BY ANY OF THE MEDIA SOURCE AND PERSONS NAMED IN
THIS PETITON FOR AN

MAYORAL CANIDACY INTERVIEW AS EACH DEFENDANTS HAVE INTERVIEWED MAYORAL
CANDIDATES BILL KING TONY BUZBEE AND NOW NEW MAYORAL CANDIDTE DWIGHT BOYKINS
ALL THREE MALE CANDIDATES FOX 26 NEWS ISIAH CAREY EVEN ANNOUNCED AND SHOWED A
PICTURE OF FORMER CITY COUNSEL SUE LOVELL ON 6.6.19 STATING THAT SHE IS CONSIDERING
TO RUN FOR HOUSTON MAYOR BUT HAVE YET TO CONTACT MAYORAL CANDIDATE DEMETRIA
SMITH FOR AN INTERVIEW AND HAVE IGNORED HER EQUAL TIME REQUEST THIS IS OUT RIGHT
SEXISIM OF A BLACK WOMAN RUNNING FOR HOUSTON MAYOR DUE TO THE FACT THAT MY
CAMPAIGN MANAGER LORI DUNN CONTACTED ISIAH CAREY IN FEBRUARY VIA FACEBOOK AND
ASKED FOR AN INTERVIEW FOR MAYORAL CANDIDATE DEMETRIA SMITH AND PER CAMPAIGN
MANAGER DEFENDANT ISIAH CAREY RESPONSE THAT MAYORAL CANDIDATE DEMETRIA SMITH
WAS GOING TO GET HER LATER UP THE ROAD WHATEVER THAT MEAN MAYORAL CANDIDATE
DEMETRIA SMITH HAVE THE SAME RIGHTS UNDER THE LAW TO EXERCISE HER RIGHTS IN
TERMS OF EQUAL TIME AS WELL AS THE OTHER MALE MAYORAL CANDIDATES BILL KING TONY
BUZBEE SYLVESTER TURNER AND NOW DWIGHT BOYKINS MAYORAL CANDIDATE DEMETRIA
SMITH BLACK WOMAN HAVE BEEN DEPRIVED OF HER FIRST AMENDMENT RIGHTS AND 1474
AMENDMENT RIGHTS UNDER THE LAW AS A BLACK WOMAN MAYORAL CANDIDATE VOTING
HISTORY STATISTICS PROVES THAT MORE WOMEN VOTE THAN MEN AND IT IS NOTICABLE AS
TO THE REASON WHY BLACK WOMAN MAYORAL CANDIDATE DEMETRIA SMITH IS BEING BLACK

BALLED/EXCLUDED BY THE MEDIA OUTLETS LISTED IN THIS PETITION AND IT PROVES SEXISM AS
A BLACK

WOMAN MAYORAL CANDIDATE THIS IS THE SECOND TIME IN THE MAYORAL ELECTION SEASON

THAT DEMETRIA SMITH HAVE BEEN BLACK BALLED BY MEDIA THIS ALSO HAPPENED IN 2015
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 7 of 20

MAYORAL ELECTION TO CANDIDATE DEMETRIA SMITH WITH THE SAME MEDIA OUTLETS THAT
HAVE BEEN LISTED IN THIS PETITON VOTERS ARE UNDER THIS FALSE NOTION THAT THERE ARE
ONLY FOUR MAYORAL CANDIDATES IN THIS MAYORAL ELECTION WHEN THERE ARE MORE
INCLUDING MAYORAL CANDIDATE DEMETRIA SMITH VOTERS ARE FALSELY MISINFORMED
WHEN IT IS THEIR TAX DOLLARS THAT WILL BE PAYING FOR THE CITY MUNICIPAL ELECTION
INCLUDING THE MAYORAL ELECTION AND SO IT IS NOT FAIR THAT THEY CAN NOT CHOOSE
FROM ALL CANDIDATES WHO’VE FILED TO RUN IN THIS MAYORAL ELECTION INCLUDING
MAYORAL CANDIDATE DEMETRIA SMITH THIS FALSE FRAUDENTLY DEPRIVATION OF THE
VOTERS RIGHT IS A VIOLATION TO ALL VOTERS AND MAYORAL CANDIDATE DEMETRIA SMITH
VOTERS HAVE THE RIGHT TO KNOW HOW THEIR MONEY IS BEING SPENT IN THIS MUNICIPAL
ELECTIONS AND TO KNOW EACH MAYORAL CANDIDATES WHO HAVE FILED INCLUDING
MAYORAL CANDIDATE DEMETRIA SMITH AND THEY ARE BEING MISINFORMED AND DECIEVED
BY THE MEDIA OUTLETS KNOWN AS THE DEFENDANTS NAMED IN THIS PETITION THIS BLACK
BALLING OF MAYORAL CANDIDATE DEMETRIA SMITH COULD NEGATIVELY INFLUENCE THE

OUTCOME OF HER ELECTION IF THE VOTERS ARE NOT INFORMED OF HER CANDIDACY LIKE

THEY ARE INFORMED OF THE MALE MAYORAL CANDIDATES (47 CFR § 73.1941 - Equal
opportunities.

E) Discrimination between candidates. In making time available to candidates for
Public office, no licensee shall make any discrimination between candidates in
Practices, regulations, facilities, or services for or in connection with the service
Rendered pursuant to this part, or make or give any preference to any candidate
For public office or subject any such candidate to any prejudice or disadvantage;
Nor shall any licensee make any contract or other agreement which shall have the

Effect of permitting any legally qualified candidate for any public office to
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD_ Page 8 of 20

Broadcast to the exclusion of other legally qualified candidates for the same

Public office.

[57 FR 208, Jan. 3, 1992, as amended at 59 FR 14568, Mar. 29, 1994

JURISDICTION AND VENUE

This court has jurisdiction over this federal matter and the venue is proper

FACTS
HOUSTON MAYORAL CANDIDATE DEMETRIA SMITH (BLACK FEMALE) FILED HER APPOINTMENT
TO RUN ON 1.3.19 SMITH WAITED ONE MONTH FOR MEDIA TO CONTACT HER FOR INTERVIEWS
AND HAVE NOT RECEIVED NOT ONE PHONE CALL FROM EITHER OF THE DEFENDANTS THAT
HAVE GIVEN EQUAL TIME TO HOUSTON MAYORAL CANDIDATES TONY BUZBEE BILL KING AND
NOW DWIGHT BOYKINS DEMETRIA SMITH SENT OUT HER FIRST EMAILS TO THE DEFENDANTS
TO REQUEST HER EQUAL TIME AS A MAYORAL CANDIDATE STARTING ON 2.4.19 AND HAVE NOT
RECEIVED ANY RESPONSE FROM EACH DEFENDANT IN THAT MONTH MAYORAL DEMETRIA
SMITH EQUAL TIME REQUESTS CONTINUES TO GET IGNORED MAYORAL CANDIDATE DEMETRIA
SMITH CAMPAIGN KICK OFF WAS HELD AT CAFE 4212 ON 2.16.19 AND SMITH HAVE INVITED
ALL MAJOR MEDIA OUTLETS INCLUDED THE DEFENDANTS LISTED ABOVE AND NEITHER OF THE

DEFENDANTS RESPONDED OR SHOWED UP AS THEY DID FOR MAYORAL CANDIDATES TONY
BUZBEE AND BILL KING CAMPAIGN KICK OFF EVENTS § 73.1941 Equal opportunities.
(a)General requirements. Except as otherwise indicated in § 73.1944, no station
Licensee is required to permit the use of its facilities by any legally qualified

Candidate for public office, but if any licensee shall permit any such candidate to
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 9 of 20

Use its facilities, it shall afford equal opportunities to all other candidates for that
Office to use such facilities. Such licensee shall have no power of censorship over
The material broadcast by any such candidate. Appearance by a legally qualified

Candidate on any:

(1) Bona fide newscast;

(2) Bona fide news interview;

(3) Bona fide news documentary (if the appearance of the candidate is incidental

To the presentation of the subject or subjects covered by the news documentary);
or

(4) On-the-spot coverage of bona fide news events (including, but not limited to
political conventions and activities incidental thereto) shall not be deemed to be
use of broadcasting station. (section 315(a) of the Communications Act.)

On 2.11.19 Demetria Smith have emailed Greg Groogan on fox 26 news what’s
your point and requested equal time and he yet to respond to my request as a
mayoral candidate although Demetria Smith made mention that he interviewed
mayoral candidate Bill King still no response Demetria Smith send several emails
to defendant Greg Groogan requesting equal time and he do not respond to any
requests 47 U.S. Code § 315. Candidates for public office

U.S. Code
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 10 of 20

(a) Equal opportunities requirement; censorship prohibition; allowance of
station use; news appearances exception; public interest; public issues
discussion opportunities If any licensee shall permit any person who is a legally
qualified candidate for any public office to use a broadcasting station, he shall
afford equal opportunities to all other such candidates for that office in the use of
such broadcasting station: Provided, That such licensee shall have no power of
censorship over the material broadcast under the provisions of this section. No
obligation is imposed under this subsection upon any licensee to allow the use of

its station by any such candidate. Appearance by a legally qualified candidate on
any—

(1) bona fide newscast,
(2) bona fide news interview,

(3) bona fide news documentary (if the appearance of the candidate is incidental
to the presentation of the subject or subjects covered by the news documentary),
or

(4) on-the-spot coverage of bona fide news events (including but not limited to
political conventions and activities incidental thereto),

shall not be deemed to be use of a broadcasting station within the meaning of
this subsection. Nothing in the foregoing sentence shall be construed as relieving
broadcasters, in connection with the presentation of newscasts, news interviews,
news documentaries, and on-the-spot coverage of news events, from the
obligation imposed upon them under this chapter to operate in the public interest

and to afford reasonable opportunity for the discussion of conflicting views on
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 11 of 20

Issues of public importance. MAYORAL CANDIDATE DEMETRIA SMITH HAVE EMAIL
CHAUNCY GLOVER BACK ON 5.07.19 TO REQUEST EQUAL TIME AS HE HAVE GIVEN THE OTHER
THREE MAYORAL CANDIDATES SYLVESTER TURNER BILL KING AND TONY BUZBEE AND HAVE
GIVEN ME SOME EXCUSE AT TO HOW THEY HAVE PERCENTAGES ON THE MAIN 3 MAYORAL
CANDIDATES HE WAS VAGUE WHEN HE REACHED ME BY CELL PHONE AND TOLD ME THAT HE
OR SOMEONE FROM HIS OFFICE WILL CONTACT ME AND AS UP TO DATE NO ONE HAVE REACH
ME NOR HAVE HE MY LAST EMAIL TO CHAUNCY WAS DATED BACK ON 05.27.19 AS 1 CAN

RECALL NOTHING ELSE FROM HIM AT THIS TIME KHAMBREL MARSHAL | HAVE SPOKEN TO
BACK

IN FEBRUARY AND HE DID REACH OUT TO ME VIA EMAIL AND PHONE CALL BUT STATED TO ME
THAT HE HAVE TO GET THE GUYS PERMISSION TO GIVE ME EQUAL TIME AND THAT HE REALLY
DID NOT HAVE TO GIVE ME EQUAL TIME AND THAT THE MEDIA ONLY TARGETS FLASHY
MAYORAL CANDIDATES AND CANDIDATES WITH MONEY (“UNFORTUNNATELY”) HIS WORDS TO
ME AND THAT HE WILL GET MAYORAL CANDIDATE DEMETRIA SMITH ON BETWEEN THE
FEBRUARY AND BEFORE THE END OF MARCH OF 2019 BUT INSTEAD HE INTERVIEWED
MAYORAL CANDIDATE TONY BUZBEE ON 3.29.19 AND DID NOT CONTACT DEMETRIA SMITH
UNTIL ALMOST A MONTH LATER WITH STILL NO INTERVIEW SCHEDULED MAYORAL CANDIDATE
DEMETRIA SMITH JUST WANT HER FAIR SHARE WITH WHAT THE LAW PROVIDES AND MUST BE
INFORCED AND THE PUBLIC MUST KNOW THAT A BLACK WOMAN IS RUNNING FOR HOUSTON
MAYOR AS A DEMOCRAT KNOWING THAT THE DEMOCRATIC BASE IS BLACK VOTERS SO WITH
THAT ALL VOTERS ESPECIALLY THE DEMOCRATIC BASE MUST KNOW THAT THERE IS ANOTHER
OPTION IN THIS MAYORAL ELECTION AND HER NAME IS DEMETRIA SMITH CANDIDATR
DEMETRIA SMITH HAVE BEEN EXCLUDED AND TREATED UNFAIRLY WITH LOCAL MEDIA LISTED

IN THIS PETITION IT IS TO MAYORAL CANDIDATE UNDERSTANDING WITH THE PATTERNS AND
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 12 of 20

PRATICES OF LOCAL MEDIA LISTED IN THIS PETITION EXCLUDE HER FROM PARTICIPATING IN
THE UPCOMING 2019 TELEVISED MAYORAL DEBATES/MAJOR DEBATES FROM HER PAST
EXPERIENCE AND HER PRESENT EXPERIENCE DUE TO EVIDENCE OF LOCAL MEDIA EXCLUDING
HER FROM MAYORAL INTERVIEWS MAYORAL CANDIDATE DEMETRIA SMITH WAS RACIALLLY

PROFILED ON 6.12.19 BY HPD EVIDENCE PROVEN VIA SOCIAL MEDIA AND WAS SUBMITTED TO
LOCAL

MEDIA NEWS DESK ON 6.12.19 AND NO ONE CONTACTED DEMETRIA SMITH TO EVEN COVER
THAT NEWS

WORTHY STORY AS A MAYORAL CANDIDATE SO THEREFORE ANY COVERAGE WITH DEMETRIA
SMITH NAME LOCAL MEDIA IS KNOWN TO IGNORE HER PRESS CONFERENCE REQUESTS HER
PRESS RELEASE REQUESTS AND HER NEWS STORY REQUESTS IT IS EVIDENT THAT LOCAL MEDIA
HAVE BLACK BALLED DEMETRIA SMITH ON ANY TYPE OF MEDIA COVERAGE ON THE BALLOT
AND OFF THE BALLOT ON THE CAMPAIGN TRAIL AND OFF OF THE CAMPAIGN TRAIL THIS HAS
BEEN A PATTERN AND PRATICES SINCE 2015 MAYORAL ELECTION OF DEMETRIA SMITH AND
MUST STOP AS FAR AS BONA FIDE INTERVIEWS GOES WHEN A CANDIDATE HAVE A WHOLE
SEGMENT/PROGRAM DEDICATED TO THEIR CANDIDACY IT TRIGGERS THE EQUAL TIME RULE AS
OF 6.18.19 ISIAH CAREY PRODUCER MARK COLEMAN HAVE REACHED OUT TO ME VIA
FACEBOOK TO SCHEDULE ME AN INTERVIEW FOR 6.20.19 AT 10:30P WITH ALL OF THE OTHER 3
LESSER KNOWN MAYORAL CANDIDATES AS HIS PRODUCER CALL US HOWEVER | ASKED IF | CAN
HAVE MY SEPARATE INTERVIEW AS THE OTHER DEEP POCKET MAYORAL CANDIDATES ON HIS
SHOW AND HIS PRODUCER WROTE ME IN FACEBOOK AND TOLD ME THAT ISIAH SAID NO |
ASKED THE REASON FOR HIS NO AND HE STATED THAT ISIAH SAID THAT IS JUST WAY HE DO
THINGS | THEN ASKED THE PRODUCER MARK COLEMAN AND TO ASK ISIAH IS THIS THE FCC
RULES HE IS FOLLOWING AND | GOT NO RESPONSE ON THAT QUESTION I’M AM CONCERN

THAT ALL LOCAL MEDIA STATIONS NAMED AND JOURNALIST NAME IN THIS PETITION WILL
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 13 of 20

CONTINUE EITHER BY THEIR OWN WILLINGNESS WILL VIOLATE MY EQUAL TIME AS A MAYORAL
CANDIDATE DURING THE REST OF THE TERM OF THIS MUNICIPAL MAYORAL ELECTION AND
ANY OTHER FUTURE ELECTIONS THAT ! PARTICIPATES IN AS A CANDIDATE I’VE BEEN TREATED
UNFAIR AS A VIABLE LEGALLY QUALIFIED CANDIDATE | HAVE BEEN IGNORED AND OVERLOOKED
BY LOCAL MEDIA AND JOURNALIST NAMED IN THIS PETITION THE DEFENDANTS NAMED IN THIS
PETITION HAVE FAVORED 4 DEEP POCKETS MONEY MAYORAL CANDIDATES WITH DIGNITY AND
RESPECT BY AFFORDED THEM THEIR RIGHTS UNDER THE EQUAL TIME RULE OF FCC BY
CREATING A WHOLE PROGRAM SEGMENT JUST STRICTLY TALKING ABOUT THEIR CANDIDACY
AND PLATFORM ALLOWING THE GENERAL PUBLIC TO SEE AND HEAR THEIR POLITICAL STANCE
AS TO WHY THEY SHOULD BE MAYOR IN THE CITY OF HOUSTON ALL 3 MAYORAL CANDIDATE
HAVE HAD A WHOLE PROGRAM SEGMENT CREATED FOR THEM GIVING THEM THE POLITICAL
ADVANTAGE OVER PLAINTIFF CANDIDACY THE MAIN THREE THAT HAD THEIR POLITICAL
ADVANTAGE INTERVIEWS ARE BILL KING TONY BUZBEE AND DWIGHT BOYKINS PLAINTIFF IS THE
ONLY WOMAN AT THIS TIME THAT HAVE FILED SINCE 1.3.19 TO RUN FOR MAYOR AND HAVE
HAD 5 MONTHS OF POLITICAL DISADVANTAGE AND NOW THE PUBLIC IS ONLY LED TO BELIEVE
THAT THERE IS ONLY 4 MAYORAL CANDIDATES SYLVESTER TURNER BILL KING TONY BUZBEE
AND DWIGHT BOYKINS WHEN THERE ARE 8 INCLUDING DEMETRIA SMITH THIS BLATANTLY
DISREGARD FOR THE FEDERAL STATUTES REGARDING EQUAL TIME IS PATHETHIC EVERY
MAYORAL CANDIDATE SHOULD BE TREATED THE SAME IN THIS REGARDS AND EQUALLY IT IS
THE LAW AND NO MEDIA OR WHOEVER THE MEDIA IS GETTING THEIR DIRECTIVES FROM IS
ABOVE THE LAW OR CANDIDATES RIGHTS VOTERS HAVE A RIGHT TO KNOW WHO’S ALL
RUNNING AND EVERY CANDIDATE HAVE A RIGHT TO BE HEARD WHO ASK’S TO BE MARIO DIAZ
HAVE REPORTED ON KPRC 2 NEWS ON 6.26.2019 4 MAYORAL CANDIDATES WHICH INCLUDES

DWIGHT BOYKINS BILL KING TONY BUZBEE AND SYLVESTER TURNER BUT HOWEVER DID NOT
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 14 of 20

INCLUDE MAYORAL CANDIDATE DEMETRIA SMITH IN THAT SAME NEWS REPORT AS A
MAYORAL CANDIDATE MARIO DIAZ ALSO MENTION POTENTIAL MAYORAL CANDIDATE SUE
LOVELL WHOM HAVE NOT FILED TO RUN YET AT THIS TIME TO BEING POISE TO BE THE FIRST
WOMAN TO ENTER INTO THE MAYORAL RACE IN WHICH IS FALSE MISLEADING AND AN
INTENTIONAL LIE TO THE PUBLIC KPRC 2 NEWS CAN AND HAVE VERIFIED ALL CANDIDATES
THAT HAVE COME AFTER DEMETRIA SMITH CANDIDACY FILING AND POTENTIAL CANDIDATE
WHO HAVE NOT FILED BUT HAVE NOT KNOWN ABOUT DEMETRIA SMITH CAMPAIGN FILING
SINCE 1.3.19? THIS iS UNBELIEVABLE AND WILL BE ANOTHER OUTRIGHT LIE FROM THE KPRC
STATION AND FROM MARIO DIAZ HE KNOWS HOW TO FIND AND VERIFY POTENTIAL
CANDIDATES BUT COULD NOT FIND AND VERIFY MAYORAL CANDIDATE DEMETRIA SMITH
CANDIDATE DEMETRIA SMITH HAVE CONTACTED DAVE STRICKLAND AT KPRC 2 NEWS STATION
THE NEWS ROOM DIRECTOR AND HAVE SPOKE WITH HIM IN REGARDS TO MARIO DIAZ FALSE
REPORTING ABOUT SUE LOVELL POISE TO BEING FIRST WOMAN TO ENTER INTO THE RACE AND
HE WAS VERY VAGUE ANGRY AND EVASIVE ABOUT THE DISCUSSION OF RETRACTED THAT
INACURRATE STORY IN THE MEDIA AND STATED THAT HE WILL NOT MAKE ANY PROMISES IN
CORRECTING THE STORY EVEN ONCE HE HAVE VERIFIED THAT MAYORAL CANDIDATE DEMETRIA
SMITH FILED BACK IN 1.3.19 WHEN SMITH ASK HIM TO RETRACT AND CORRECT THE STORY HIS
ONLY RESPONSE THROUGHOUT THE CONVERSATION WAS THAT HE WOULD NOT MAKE ANY
PROMISES SO SMITH WAS LEFT WITH THE IMPRESSION THAT DAVE STRICKLAND WILL
CONTINUE TO MISLEAD THE PUBLIC INTO BELIEVING THAT SUE LOVELL IS POISE TO BEING THE
FIRST WOMAN WHO WILL ENTER INTO THE RACE WHEN SHE IS ABSOLUTELY NOT AND
DEMETRIA SMITH MADE DAVE STRICKLAND AND MARIO DIAZ AWARE OF THE FALSE AND
MISLEADING NEWS REPORT THAT DAVE STRICKLAND APPEAR TO CORRECT MAYORAL

CANDIDATE DEMETRIA SMITH FEELS THAT KPRC IS TRYING TO UNDO THE 6MOS OF HARD
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 15 of 20

GRASSROOT CAMPAIGNING BY CONNECTING WITH HER VOTERS AND BUILDING HER BASE BY
SENDING A MESSAGE OUT TO THE PUBLIC THAT DEMETRIA SMITH IS NOT A REAL CANDIDATE
OR VIABLE CANDIDATE OR JUST PLAINLY DO NOT EXIST IN THIS ELECTION AS WOMAN WHO IS
RUNNING FOR MAYOR KPRC 2 NEWS IS TRYING TO ERASE THE HARD WORK THAT SMITH
CAMPAIGN HAVE PUT IT AS WELL AS CONNECTING TO THE PUBLIC THROUGH SOCIAL MEDIA
KPRC 2 NEWS IS INTENTIONALLY AND POLITICALLY SENDING THE WRONG MESSAGE TO
DEMETRIA SMITH BASE BY TRYING TO ELIMINATE OR CENSOR HER VOICE AND APPEARANCE ON
THEIR STATION DEMETRIA SMITH HAVE BEEN DISCRIMNATED AGAINST BY KPRC BY THE
STATION MAKING MENTION OF SUE LOVELL IN WHICH SHE IS A WHITE WOMAN WHO HAVE
NOT FILE TO RUN YET BUT TOTALLY IGNORED ALL OF MAYORAL CANDIDATE DEMETRIA SMITH
EMAILS REQUESTING EQUAL TIME AS A BLACK WOMAN MAYORAL CANDIDATE WHO AGAIN
FILED BACK IN 1.3.19 THIS IS OUTRIGHT BIAS A RACIAL DISCRIMINATION FURTHERMORE IN
REGARDS TO FOX 26 AND KPRC 2 NEWS HAVE DISCRIMINATED AGAINST MAYORAL CANDIDATE
DEMETRIA SMITH DUE TO HER LACK OF HAVING BIG MONEY BIG ADVERTISING DOLLARS TO
SPEND ON THEIR NETWORK BECAUSE THEY HAVE PUBLICLY DEMONSTRATED WHO THE BIG
MONEY DEEP POCKET MONEY BAG CANDIDATES ARE IN WHICH IS DWIGHT BOYKINS TONY
BUZBEE BILL KING AND SYLVESTER TURNER FOX 26 NEWS ISIAH CAREY HAVE BRAGGED ABOUT
THESE CANDIDATES OF HAVING BIG MONEY ON HIS SHOW AND KPRC 2 NEWS HAD A POLITICAL
ANALYST DISCUSSING HOW MUCH THESE FOUR CANDIDATE EACH HAVE IN THEIR FINANCIAL
WAS CHEST BUT DID NOT MAKE MENTION CANDIDATE DEMETRIA SMITH AND THAT IS
BECAUSE DEMETRIA SMITH DO NOT HAVE DEEP POCKETS THE MONEY BAG OR BIG MONEY TO
SPEND ON EACH OF THESE NEWS NETWORK STATIONS LISTED IN THIS COMPLAINT AS
DEFENDANTS SO WITH THAT BEING SAID ALL OF THE FREE INTERVIEWS THAT EACH OF THE 3

ORT OF FOUR DEEP POCKET CANDIDATES HAD ON EACH NETWORK DUE TO THEIR DEEP
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 16 of 20

POCKETS IN TERMS OF FINANCE PROHIBITED MAYORAL CANDIDATE DEMETRIA SMITH FROM
GETTING THE EQUAL TIME INTERVIEW THAT SHE HAS BEEN REQUESTING AND THAT THE LAW
REQUIRES THE LAW DOES NOT SAY THAT A CANDIDATE HAVE TO HAVE DEEP POCKETS A BIG
MONEY BAG OR FINANCIAL WAR CHEST TO GET EQUAL TIME IT STATES WHEN A CANDIDATE
REQUEST EQUAL TIME THAT CANDIDATE MUST BE GIVEN THAT EQUAL TIME AND SINCE
MAYORAL CANDIDATE DEMETRIA SMITH DO NOT HAVE BIG MONEY TO GET THE SAME FREE
EQUAL TIME AS THE OTHER FOUR CANDIDATES OR GETTING SHE HAVE LEFT OUT AND
IGNORED AS A CANDIDATE BY THE DEFENDANTS SHE HAVE BEEN TOTALLY DISCRIMINATED
AGAINST DUE TO HER BEING A WOMAN, BLACK WOMAN IN THIS MAYORAL RACE AND LACK OF
BIG MONEY THIS IS NOT HOW THE LAW WORKS AND SMITH VOTERS ARE CONCERN THAT SHE
IS NOT LEGITIMALLY RUNNING FOR MAYOR SINCE SHE’S NOT BEING MENTIONED LIKE THE
OTHER 4 GUYS MAYORAL CANDIDATE AND NOT BEING INTERVIEWED BY THE NAMED
DEFENDANTS WHO’VE INTERVIEWED THE OTHER 4 GUYS MAYORAL CANDIDATE SMITH IS
WORKING HARD AND SACRIFICING HER TIME AND THE LITTLE MONEY THAT SHE HAVE TO HAVE
THE SAME RIGHT AS THE BIG MONEY FOUR HAVE BUT IS BEING TREATED UNEQUALLY AND
UNFAIRLY SMITH VOTERS BASE AND POTIENTIAL VOTING BASE IS LOOSING CONFIDENCE IN HER
CAMPAIGN DUE TO THE LACK OF FREE MEDIA ATTENTION THAT HAVE BEEN GIVEN TO THE
FOUR MAYORAL CANDIDATE GUYS DEMETRIA SMITH STARTED WITH A TEAM OF 20 AND IS
NOW DOWN TO A TEAM OF FIVE DUE TO THE LACK OF CONFIDENCE OF HER CANDIDACY NOT
BEING MENTIONED ON THE AIR TO THE PUBLIC AS THE OTHER FOUR BIG MONEY GUYS
CANDIDATES GETTING SO LACK OF EQUAL TIME AND FAIR TREATMENT IS AN INJURY TO
DEMETRIA SMITH AND HER CAMPAIGN THIS UNFAIR TREATMENT BY THE NAMED DEFENDANTS
IS AN EMBARRASMENT AND HUMILATION TO MAYORAL CANDIDATE DEMETRIA SMITH AND

HER CAMPAIGN AND THE OTHER FOUR SO CALLED MAJOR MALE MAYORAL CANDIDATES SITS
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 17 of 20

COUNT 3: (b) Uses. As used in this section and § 73.1942, the term "use" means a
candidate appearance (including by voice or picture) that is not exempt under
paragraphs 73.1941 (a)(1) through (a)(4) of this section

COUNT 4: (a) General requirements. Except as other-wise indicated in § 73.1944,
no station licensee is required to permit the use of its facilities by any legally
qualified candidate for public office, but if any licensee shall permit any such

candidate to use its facilities, it shall afford equal opportunities to all other
candidates for that office to use such facilities. Such licensee shall have no power
of censorship over the material broadcast by any such candidate

Count:5 Constitutional violation of 1% amendment right

PRAYERS

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests it hereby
recover the following relief against Defendants

1. Atemporary restraining order issued to defendants to give what’s required
by law plaintiffs equal time immediately and not waiting for ballot
application to open and close and to have equal time throughout this whole
election

2. Defendant ktrk-tv abc 13 to enforce the equal time rule by adding plaintiffs
onto the live mayoral debate stage held on 10.2.2019 at said venue named
in this petition

3. All law enforcement agencies mainly named in this petition to not infringe
or interfere on plaintiffs Demetria Smith, Derek Broze and Johnny T. Taylor
liberties and first amendment right to participate in the mayor debate at
said venue named in this petition

4. Monetary damages in the amount 150,000,00 for candidate discrimination

5. Any other relief to which Plaintiffs is justly entitled
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 18 of 20

COUNT 3: (b) Uses. As used in this section and § 73.1942, the term "use" means a
candidate appearance (including by voice or picture) that is not exempt under
paragraphs 73.1941 (a)(1) through (a)(4) of this section

COUNT 4: (a) General requirements. Except as other-wise indicated in § 73.1944,
no station licensee is required to permit the use of its facilities by any legally
qualified candidate for public office, but if any licensee shall permit any such

candidate to use its facilities, it shall afford equal opportunities to all other
candidates for that office to use such facilities. Such licensee shall have no power
of censorship over the material broadcast by any such candidate

PRAYERS

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests it hereby
recover the following relief against Defendants

1. Atemporary restraining order issued to defendants to give what’s required
by law plaintiffs equal time immediately and not waiting for ballot
application to open and close and to have equal time throughout this whole
election

2. Defendant ktrk-tv abc 13 to enforce the equal time rule by adding plaintiffs
onto the live mayoral debate stage held on 10.2.2019 at said venue named
in this petition

3. Alllaw enforcement agencies mainly named in this petition to not infringe
or interfere on plaintiffs Demetria Smith, Derek Broze and Johnny T. Taylor
liberties and first amendment right to participate in the mayor debate at
said venue named in this petition

4. Monetary damages in the amount 150,000,00 for candidate discrimination

5. Any other relief to which Plaintiffs is justly entitled
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 19 of 20

PLAINTIFF DEMETRIA SMITH
PRO SE

EMAIL: DSMITH9550@YAHOO.COM Please send all correspondence via email
Contact: 832.671.9712

Signature I CO <> SY
LY.

pate 7 / AT F
Case 4:19-cv-03772 Document 1 Filed on 09/30/19 in TXSD Page 20 of 20

Cor 4K Cafe
TT Demetra SMAR Vs COM Peal

Anh akake the age 1K 40 File

Hs Cereal \auscar cm dns day
QR. Dla. \A

 

WANA
